Citation Nr: 0506678	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for cardiovascular 
disease, including hypertension.  

2.	Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing before a member of the 
Board in November 2004.  


FINDINGS OF FACT

1.	Cardiovascular disease, including hypertension, was not 
evident during service or until many years thereafter, is not 
shown to have been caused by any in-service event, or related 
to a service connected disability.

2.	A kidney disorder was not evident during service or until 
many years thereafter, is not shown to have been caused by 
any in-service event, or related to a service connected 
disability.


CONCLUSION OF LAWS

1.	Cardiovascular disease, including hypertension, was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2004).  

2.	Kidney disease was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in November 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for kidney disease 
and heart disease, including hypertension, that he contends 
are related to his service-connected diabetes mellitus.  It 
is initially noted that the service medical records show no 
complaint or manifestation of either cardiovascular disease 
or kidney disease.  Available, post-service, medical evidence 
dates from 2000 to 2002 and shows that the veteran has 
received treatment for cardiovascular disease and has had 
complaints of kidney stones.  During his hearing in November 
2004 the veteran testified that he was first diagnosed as 
having diabetes mellitus in 1988 and treated for atrial 
fibrillation in 1988.  He has attempted to obtain records of 
that treatment, but has been unable to do so.  He stated that 
he was first told that he had hypertension while being 
treated at a VA facility in 2001.  

An examination was conducted by VA in 2002.  At that time, he 
reported that he had first experienced atrial fibrillation 
sometime during 1990.  He was hospitalized and placed on 
medication that slowed down his heart.  These medications 
helped, but made him tired.  Regarding the veteran's renal 
work up, it was noted that he had a history of right flank 
pain and hematuria in the year 2001.  In January 2001, he was 
noted to have a non-obstructing stone on the right kidney.  
He had several procedures performed, including placement and 
removal of a right ureteral stent.  After reviewing the 
veteran's medical history and conducting a physical 
examination, the pertinent diagnoses were diabetes mellitus, 
hypertension, history of atrial fibrillation, history of 
right renal calculi.  It was the opinion of the examiner 
that, on the basis of current findings, there are no current 
manifestations of coronary artery disease, although the 
veteran had multiple risk factors for coronary artery disease 
with a normal nuclear stress test and good left ventricular 
function.  The veteran's kidney disease was noted to be 
related to kidney stone and not to diabetes.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, renal disease and 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran is claiming service connection for cardiovascular 
disease, including hypertension, and kidney disease.  The 
record does not show that he manifested these disorders during 
service or within one year thereafter and there is no 
indication in the record that they are related to the 
veteran's period of active duty.  His primary contention is 
that these disorders are related to his service-connected 
diabetes mellitus.  While he testified at his hearing to the 
effect that he believes that there is a relationship between 
his diabetes mellitus and his claimed disabilities, it is 
noted that he is a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical opinion of record is to the effect that there is no 
relationship between the diabetes and the veteran's kidney 
disorder.  There is no medical opinion regarding the veteran's 
coronary artery disease and, in fact, the most recent examiner 
questioned the whether the veteran currently manifested 
coronary artery disease.  Under these circumstances, the Board 
finds no basis to establish service connection for these 
disabilities.  As such, the claims must be denied.  


ORDER

Service connection for cardiovascular disease, including 
hypertension, or for kidney disease, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


